Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 15-16, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al (WO8503056A1 published 07/18/1985; hereinafter Andrews) in view of Boll et al (DE4027539A published 03/05/1992; hereinafter Boll).
Regarding claim 1, Andrews teaches a reagent pack (100; 200) with integrated waste reservoir to be used in a sample analyzer (the limitation “to be used in a sample analyzer” is interpreted as intended use recitation and is therefore deemed unclaimed), the sample analyzer comprising a liquid management system with at least one reagent inlet and a waste outlet, said liquid management system forming an integral part of the sample analyzer (“liquid management system” and “sample analyzer” are interpreted as unclaimed and non-limiting portions of the preamble) (the multifunctional container is capable of connecting to a liquid management system of a sample analyzer – Fig. 13), said reagent pack comprising: 
a first reservoir (10; 210) having a continuous rigid wall (a rigid outer container 51 – Figs. 10 and 13) that defines a constant inner space (12; 212), said inner space opens to the ambient environment through a first opening (14; 214) formed in said rigid wall (the rigid outer container 51 has a single opening covered by cap 58 – Fig. 13); an air-tight second reservoir (20, 30, 40; 220) having a continuous flexible wall (a single flexible insert 52 – Fig. 13)(multiple flexible inserts – Fig. 10) that defines a variable inner space (the single flexible insert 52 has variable volume – Fig. 13) (22, 32, 42; 212), wherein one or more second openings (24, 34, 44) are formed in said flexible wall (the single flexible insert 52 has an opening for a pipe 54 – Fig. 13) and wherein the second reservoir is arranged within the inner space of the first reservoir  (the single flexible insert 52 fits into the rigid outer container 51 – Fig. 13) and stores fluid reagent when the reagent pack has been assembled (the single flexible insert 52 is capable of holding fluids – Figs. 12 and 13);
Although Andrews (Fig. 13) does not teach an air passage on the outer container 51, Andrews (Fig. 12) teaches wherein the inner space of the first reservoir further comprises an air passage (18; 218) formed in said rigid wall (rigid outer container 41 has an opening covered by cap 46 – Fig. 12), the inner space of said first reservoir being in gaseous communication with ambient environment through said air passage (rigid outer container 41 is capable of communicating with ambient environment by removing the cap 46 – Fig. 12) so as to continuously maintain a controlled gas pressure within said inner space (12; 212) of the first reservoir (rigid outer container 41 is capable of communicating with ambient environment and maintaining a ambient pressure when cap 12 is removed – Fig. 12) while receiving said waste liquid from the sample. It would be advantageous to modify Fig. 13 with elements of Fig. 12 such as an opening sealed by cap 46 on the rigid outer container 51 and additional flexible insert 42, because it would allow waste water to be poured out of the rigid container 51 without opening the cap 58 to the flexible inner container 42. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it only involves a rearrange of parts and duplication of parts.
Andrews, modified by Andrews, teaches a multifunctional container with two flexible inserts 42, 53 wherein buffer fluid arranged in the constant inner space between the rigid wall of said first reservoir (10; 210) and the flexible wall of said second reservoir (20, 30, 40; 220) (rigid outer container 41 is in direct contact with one of the stored substances and is filled and emptied through the opening 46 – page 9 lines 16-17) so as to lubricate the rigid wall and the flexible wall to facilitate sliding of the flexible wall on the rigid wall to facilitate at least a first filling of the second reservoir after placement within the first reservoir (the limitation “to lubricate the rigid wall and the flexible wall to facilitate sliding of the flexible wall” is interpreted as an intended use limitation for the buffer fluid and will read upon a buffer capable of providing lubrication per MPEP 2111) (one of the stored substances can be water and is capable of providing lubrication – page 9 lines 16-19).
However, Andrews, modified by Andrews, does not teach a closure element (50; 250) having a body arranged in and completely filling the first opening of the first reservoir when the reagent pack has been assembled.
Boll teaches an inner and outer container arrangement wherein the closure element (50; 250) having a body arranged in and completely filling the first opening of the first reservoir (a closure 1 with a seal 43 and the holder 4 of the closure completely filling the opening of the outer container 2 – Figs. 1-3) when the reagent pack has been assembled, said closure element comprising: 
a first fluid passage (recesses 26, so that continuous passages are formed between the wall 19 of the bottle neck 17 – Fig. 2) (recesses 27 are provided on the underside 18 of the circumferential projection 21 as a continuation of the recesses 26, so that continuous passages are formed between the wall 19 of the bottle neck 17 – paragraph 23) configured to fluidly connect the inner space of the first reservoir, as the waste reservoir, with the waste outlet of said liquid management system so as to receive waste liquid in said first reservoir from said waste outlet (the limitation “configured to fluidly connect … with the waste outlet of said liquid management system” is interpreted as a intended use limitation because it does not provide additional structural limitations for the first fluid passage; therefore, per MPEP 2111 the limitation is interpreted to read on a channel capable of receiving fluids from a liquid management system) (recesses 27 and recesses 26 are capable of receiving liquids from a waste outlet of a liquid management system – Fig. 2), and 
one or more second fluid passages (channels 15 connected with the interior 14 of the inner container 3 in which the filling material is located – paragraph 27 and Figs. 2-4) configured to fluidly connect the one or more second openings of said second reservoir with respective reagent inlets of said liquid management system so as to supply the fluid reagent to said reagent inlets from said second reservoir (the limitation “configured to fluidly connect the one or more second openings … to supply the fluid reagent to said reagent inlets from said second reservoir” is interpreted as a intended use limitation because it does not provide additional structural limitations for the second fluid passage; therefore, per MPEP 2111 the limitation is interpreted to read on a channel capable of supplying fluids from a liquid management system) (channels 15 is capable of supplying filling material located in the inner container 3 to a liquid management system – paragraph 27 and Figs. 2-4), 
wherein the body of the closure element is adapted to interface with a portion of the liquid management system (the limitation “adapted to interface with a portion of the liquid management system” is interpreted as a intended use limitation because it does not provide additional structural limitations for the closure element; therefore, per MPEP 2111 the limitation is interpreted to read on a closure capable of connecting to a liquid management system) having the at least one reagent inlet and the waste outlet such that (recesses 27, recesses 26 and channels 15 are capable of connecting to an inlet and outlet of a liquid management system – Figs. 2-4), upon connecting the closure element to the portion of the liquid management system, the inner space of the first reservoir is fluidly connected with the waste outlet via the first fluid passage and the second reservoir is fluidly connected to the inlets via the one or more second fluid passages (recesses 27, recesses 26 are capable of connecting the outer container 2 to a waste outlet and channels 15 are capable of connecting the inner container 3 to an inlet of a liquid management system – Figs. 2-4). It would be advantageous to use the closure to prevent rotation of the inner bag to gain the ability to fix the inner bag in a specific orientation (Boll paragraph 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the opening and cap 58 of the container, as taught by Andrews, with the closure, taught by Boll, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Andrew and Boll both teach inner container and outer container storage vessels. 
Regarding claim 2, Andrews, modified by Boll, teaches the reagent pack according to claim 1, further comprising: 
a cap (70) different from the closure element (cap 58 – Andrews Fig. 13) and configured to be removably attached to the first reservoir to close the first opening (cap 58 is removable – Andrews Fig. 13 and page 9 line31 – page 10 lines 1-2); and a sealing unit (60) configured to engage the closure element to seal the one or more second fluid passages (a closure 1 with a seal 43 closing the channels 15 – paragraph 28 and Fig. 2), the sealing unit (60) disposed between the cap (70) and the closure element (Andrews, modified by Boll, teaches the seal 43 sandwiched between a cap 58 and holder 4 – Andrews Figs. 12-13 and Boll Fig. 2).
Regarding claim 3, Andrews, modified by Boll, teaches the reagent pack according to claim 1, further comprising a gas pressure adjusting means arranged in the air passage to adjust/set the pressure within the inner space of the first reservoir by releasing air from the inner space to the ambient environment (the closure comprises two valves, a bleed valve and a vent valve – Boll paragraph 3).
Regarding claim 4, Andrews, modified by Boll, teaches the reagent pack according to claim 3, wherein said gas pressure adjusting means is chosen from the group consisting of check valves, pressure limiting valves, automated air-release valves and manually operated valves (the closure comprises two valves, a bleed valve and a vent valve – Boll paragraph 3) (“a vent valve” is capable of limiting pressure and is interpreted under BRI to read on “pressure limiting valves”).
Regarding claim 5, Andrews, modified by Boll, teaches the reagent pack according to claim 1, wherein the flexible inserts (flexible inserts 42 and 51 – Figs. 12-13) are capable of occupying, when full, substantially the entire volume of the interior of the rigid container (pg. 3 line 33). Andrews also teach that the inner containers are capable of occupying very little volume when they are empty (water bag 63 – Fig. 11) (a simultaneous substantially reciprocal change in the volume of an interstitial space defined by the rigid wall of the first reservoir and the flexible wall of the second reservoir).
Regarding claim 6, Andrews, modified by Boll, the reagent pack according claim 1, wherein said second reservoir has a folded cross-sectional area when the second reservoir is folded back to itself in parallel to a longitudinal axis of said second reservoir through several consecutive folds (the flexible insert is flexible and is inherently capable of being folded multiple times – page 11 lines 11-14), the size of the first opening of the first reservoir is larger than the folded cross-sectional area of the second reservoir (Andrews inherently teaches that the folded inserts must be smaller than the opening on the rigid container to be fitted into the rigid container – Figs. 12-13). 
Regarding claim 7, Andrews, modified by Boll, teaches the reagent pack according to claim 1, wherein water (fluid reagent) is stored a flexible inner insert (second reservoir), located inside a multifunctional container (reagent pack) (pg. 9 line 19 and Fig. 13). Thus, the multifunctional container, with a flexible inner insert, is capable of holding liquids (a fluid reagent). 
Regarding claim 8, Andrews, modified by Boll, teaches the reagent pack according to claim 1, wherein said second reservoir (flexible inserts 42, 52 – Figs.  12-13) comprises two or more compartments defining inner spaces separated from one another (flexible inserts 42, 52 are separate containers – Figs.  12-13), individual one of the two or more compartments provided with a single opening (each flexible inserts 42, 52 has a separate opening via pipes 44 and 54 respectively – Figs.  12-13), said openings correspond to the second openings of said second reservoir (each flexible inserts 42, 52 has a separate opening via pipes 44 and 54 respectively – Figs.  12-13), and wherein each of the single openings is in fluid communication with a respective fluid passage formed in the closure element (Andrews, modified by Boll, teaches pipes 44, 54, and 57 connected to the channels 15 of the closure 1 – Andrews Figs. 12-13 and Boll Fig. 2) 
Regarding claim 9, Andrews, modified by Boll, teaches the reagent pack according to claim 8, wherein said compartments of the second reservoir (multiple flexible inserts inside the rigid outer container – Figs. 10-11) are provided in the form of separate reservoirs (multiple flexible inserts are separate containers – Figs. 10-11) that are joined together (Andrews, modified by Boll, teaches pipes 44, 54, and 57 connected to the channels 15 of the closure 1 – Andrews Figs. 12-13 and Boll Fig. 2) 
Although Andrews, modified by Boll, does not teaches separate reservoirs with at least a portion of a wall forming each compartment connected to a portion of a wall forming another compartment, Andrews (Figs. 1-3) teaches the separate reservoirs (compartments 7 and 8 – Figs. 1-3) with at least a portion of a wall forming each compartment (internal flexible membrane 6 – Figs. 1-3) connected to a portion of a wall forming another compartment (internal flexible membrane 6 forms compartments 7 and 8 and is connected to both compartments – Figs. 1-3). It would be advantageous to use an internal flexible membrane 6 in a bag to from multiple compartments in order to utilize the most space possible in the rigid outer container. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flexible inserts, as taught by Andrews as modified by Boll, with the internal flexible membrane 6, taught by Andrews (Figs. 1-3), forming a single bag with multiple compartment to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Andrews teaches multiple embodiments of the same inventions.
Regarding claim 10, Andrews, modified by Boll, teaches the reagent pack according to claim 8, wherein the flexible wall of the second reservoir (flexible inserts 42, 52 – Figs.  12-13) is configured to allow said compartments of the second reservoir to be folded together (flexible inserts are inherently capable of being folded – page 11 lines 11-14) and inserted together through the first opening of the first reservoir to be positioned within the inner space of the first reservoir (these separate inner compartments would have to be inserted through the existing openings and held by specially constructed or converted caps - page 8 lines 4-7).
Regarding claim 15, Andrews, modified by Boll, teaches the reagent pack according to claim 1, wherein an outer reservoir (first reservoir) is shaped as a rectangular box-shaped reservoir or a bottle-shaped reservoir (Fig. 10, Fig. 12, and Fig. 13). 
Regarding claim 16, Andrews, modified by Boll, teaches the reagent pack according to claim 1, (the multifunctional container – Figs. 12 and 13) has an air passage at the top of the rigid container (cap 46 cover the opening capable of allowing air into the multifunctional container – Fig. 12). 
Regarding claim 22, Andrews, modified by Boll, teaches the reagent pack according to claim 1, wherein the one or more second openings extend from an upper portion of the second reservoir (pipe 54 – Fig. 13) such that, as waste liquid enters the first reservoir, (one compartment to expand into the space occupied by the other as it simultaneously contracts during the respective introduction – page 3 lines 8-9) the fluid reagent of the second reservoir is forced upward and toward the one or more second openings (the flexible insert 52 contracts when the rigid container is filled; therefore, contents of the flexible insert 52 is forced out of the tube 54 – Fig. 13).
Regarding claim 24, Andrews, modified by Boll, teaches the reagent pack according to claim 1, wherein the body of the closure element (closure 1 – Boll Fig. 2) is adapted such that connection of the closure element to the portion of the liquid management system (“such that connection of the closure element to the portion of the liquid management system” is interpreted as intended use recitation and per MPEP 2111 the limitation is interpreted to read on a closure capable of connecting to a liquid management system) simultaneously connects the inner space of the first reservoir with the waste outlet of the liquid management system and the second reservoir to the inlets of the liquid management system (Andrews, modified by Boll, teaches a closure 1 connected to the pipes 54 and 57 and is capable of being simultaneously connected to an inlet and outlet, respectively, of a liquid management system – Andrews Figs. 12-13 and Boll Fig. 2) (Andrew teaches the caps can have screw connectors 12 capable of connecting to a pump – page 7 line 1 and Fig. 6).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews, modified by Boll, as applied to claim 1 above in view of Malin et al (US Pat No. 6,468,732 B1 published 10/22/2002; hereinafter Malin)
Regarding claim 11, Andrews, modified by Boll, teaches the reagent pack according to claim 1. 
However, Andrews does not teach that the fluid reagent is chosen, as desired, from the group consisting of isotonic diluents, differential and selective lysers, stoppers, RNA paints, detergent and cleaner liquids.
Malin teaches that the fluid reagent is chosen, as desired, from the group consisting of isotonic diluents, differential and selective lysers, stoppers, RNA paints, detergent and cleaner liquids (reagents contain the fixative glutaraldehyde as well as a detergent – column 3 lines 39-40). It would be advantageous to use a detergent in the container to facilitate washing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container, as taught by Andrews, by adding a detergent, taught by Malin, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Andrews and Malin both reach flexible containers.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews, modified by Boll, as applied to claim 1 above in view of Kureshy et al (US20050170356A1 published 08/04/2005; hereinafter Kureshy).
Regarding claim 12, Andrews, modified by Boll, teaches the reagent pack according to claim 1.
However, Andrews, modified by Boll, does not teach a closure element further comprises an electronic unit adapted to store and to offer for read-out and modification reagent pack related data or an electronic unit comprises a power source and a read/write memory unit and is adapted to establish and maintain a data communication connection at least in a non-stationary manner. 
Kureshy (paragraph 29) teaches a read-write memory chip that will provide to the analytic device multi-reagent pack specific information, reagent-specific information, and test-specific information. Kureshy (paragraph 8) teaches that the read-write memory chip (120) provides and receives data from an analytic device and the data are modified by the analytic device over the course of multiple test procedures. Kureshy (paragraph 21 and 29) also teaches that the read-write memory chip (120) can be coupled to a CPU and power supply. The read-write memory chips is advantageous because it allows the analytic device direct access to reagent and testing data without the need of an operator, reducing the probability of operator error. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multifunctional container, as taught by Andrews as modified by Boll, with the read-write memory chip taught by Kureshy, to provide the above advantage of a read-write memory chip for storing reagent and testing data. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success, since Andrews, Boll, and Kureshy all teach reagent containers.
Regarding claim 13, Andrews, as modified by Boll modified by Kureshy, the reagent pack according to claim 12, wherein said electronic unit comprises a power source (coupled to a CPU and/or power supply – Kureshy paragraph 21) and a read/write memory unit (read-write memory chip 120 – Kureshy paragraph 21) and is adapted to establish and maintain at least a non-stationary data communication connection (capable of sending non-stationary data via a data transfer element – Kureshy paragraph 29).
Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews, modified by Boll, as applied to claim 1 above in view of Zumbrum et al (US Pat No. 8,505,396 B2 published 08/13/2013; hereinafter Zumbrum).
Regarding claim 14, Andrews, modified by Boll, teaches the reagent pack according to claim 1, further comprising a sealing unit (60) (seal 43 – Boll Fig. 2).
However, Andrews, modified by Boll, does not teach a sealing unit (60) configured to be inserted into the passages formed in the body of the closure element so as to provide air-tight closure of at least the fluid passages of said closure element, said sealing unit made of rubber, polytetrafluoroethylene or vulcanized silicone.
Zumbrum teaches a fluid sample device assembly 10 wherein a sealing unit (60) configured to be inserted into the passages formed in the body of the closure element (a plug 59 that may be partially disposed inside the proximal end of a tube or passage – column 3 lines 14-15) so as to provide air-tight closure of at least the fluid passages of said closure element (plug 59 is capable of forming an air tight closure – column 7 lines 47-50), said sealing unit made of rubber, polytetrafluoroethylene or vulcanized silicone (the plug may be constructed from platinum-cured silicone – column 6 line 44). (platinum silicone read on “vulcanized silicone” because vulcanization is a broad group of processes of hardening rubbers by chemically producing crosslinks between polymer chains; see “Chapter 7 - Vulcanization.” The Science and Technology of Rubber, by Burak Erman et al., Fourth Edition ed., Academic Press, 2013, pp. 338). Furthermore, platinum cured silicone is a type of addition cured silicone, which is a method that forms cross links in the rubber (see Jenkins, Kadian. “Difference between ‘curing’ and ‘vulcanisation’? – Silicone.” Silicone, 2015). Zumbrum also teaches that it would be advantageous to use a plug inside in the tube or passage to gain the ability to form an aseptic chamber (column 7 lines 47-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the closure, as taught by Andrews as modified by Boll, with the plug taught by Zumbrum, to provide the above advantage of a plug located inside the tube or passage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Andrews, Boll, and Zumbrum all teach bags for holding liquids. 
Regarding claim 23, Andrews, modified by Boll, teaches the reagent pack according to claim 2, 
However, Andrews, modified by Boll, does not teach wherein the sealing unit comprises one or more plugs configured to be inserted into respective second fluid passages of the closure element to seal the one or more second fluid passages. 
Zumbrum teaches a fluid sample device assembly 10 wherein the sealing unit comprises one or more plugs configured to be inserted into respective second fluid passages of the closure element to seal the one or more second fluid passages (a plug 59 that may be partially disposed inside the proximal end of a tube or passage – column 3 lines 14-15) (plug 59 is capable of forming an aseptic chamber – column 7 lines 47-50). Zumbrum teaches that it would be advantageous to use a plug inside in the tube or passage to gain the ability to form an aseptic chamber (column 7 lines 47-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the closure, as taught by Andrews as modified by Boll, with the plug taught by Zumbrum, to provide the above advantage of a plug located inside the tube or passage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Andrews, Boll, and Zumbrum all teach bags for holding liquids.  
Allowable Subject Matter
Claims 17-21 and 25-26 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 17, with dependent claims 18-21 and 25-26, is allowed because the art on record does not teach the limitation “performing the first filling of the second reservoir including filling up the second reservoir with a fluid reagent through the at least one second fluid passage of the closure element while keeping the amount of the buffer fluid constant”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
Point 1: The applicant’s argument that “claim language of "adapted to" reaches well beyond merely describing an intended use because the claims actively recite an actual state of physical configuration based upon claimed structure” is not persuasive.
	The examiner disagrees with the argument that the adapted to limitation “actively recite an actual state of physical configuration” because the liquid management system in the preamble is unclaimed. Furthermore, the examiner did not find any special definitions in the specification that would indicate adapted to is linked to any physical configuration. Although the applicant argues that the present specification supports an interpretation where the claim limitation "adapted to" denotes an actual state of configuration, the examiner points out that the applicant’s interpretation is narrower than BRI and not explicitly claimed. 
Point 2: The applicant’s argument that Andrews does not disclose or suggest "buffer fluid arranged in the constant inner space between the rigid wall of said first reservoir (10; 210) and the flexible wall of said second reservoir (20, 30, 40; 220) so as to lubricate the rigid wall and the flexible wall to facilitate sliding of the flexible wall on the rigid wall to facilitate at least a first filling of the second reservoir after placement within the first reservoir" is not persuasive.
Andrews, modified by Andrews, teaches a buffer fluid arranged in the constant inner space between the rigid wall of said first reservoir (10; 210) and the flexible wall of said second reservoir (20, 30, 40; 220) (rigid outer container 41 is in direct contact with one of the stored substances and is filled and emptied through the opening 46 – page 9 lines 16-17) so as to lubricate the rigid wall and the flexible wall to facilitate sliding of the flexible wall on the rigid wall to facilitate at least a first filling of the second reservoir after placement within the first reservoir (the limitation “to lubricate the rigid wall and the flexible wall to facilitate sliding of the flexible wall” is interpreted as an intended use limitation for the buffer fluid and will read on a buffer capable of providing lubrication per MPEP 2111) (one of the stored substances can be water and is capable of providing lubrication – page 9 lines 16-19).
Point 3: Applicant’s argument with regards to claims 8 and 9 that “Andrews would not be modified as asserted in the Office Action to include two flexible inserts” is not persuasive.
The examiner points of that the modification of Fig. 13 with Fig. 12 would result in two flexible container without improper hindsight because the modification only involves a rearrange of parts and duplication of parts. Andrews also supports the arrangement of multiple bags in a rigid container in Figs. 7 and 9-11. 
Furthermore, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Point 4: Applicant’s addition arguments with respect to the rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797